  Case 15-16503         Doc 42     Filed 10/03/18 Entered 10/03/18 07:51:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16503
         UNITA L DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 07/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $24,456.00.

         10) Amount of unsecured claims discharged without payment: $136,320.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16503        Doc 42        Filed 10/03/18 Entered 10/03/18 07:51:23                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $19,947.50
       Less amount refunded to debtor                             $998.74

NET RECEIPTS:                                                                                    $18,948.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,520.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $833.91
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,353.91

Attorney fees paid and disclosed by debtor:                   $480.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT SECURITY SYSTEMS              Unsecured         470.00           NA              NA            0.00       0.00
ARONSON FURNITURE CO              Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA NA                Unsecured      6,352.00            NA              NA            0.00       0.00
BANK OF AMERICA NA                Secured      178,614.00    175,850.11             0.00           0.00       0.00
BANK OF AMERICA NA                Secured        6,352.00       7,458.69            0.00           0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured      4,147.00       4,147.24        4,147.24      4,147.24        0.00
CAPITAL ONE NA                    Unsecured         935.00        934.31          934.31        934.31        0.00
CHICAGO PATROLMENS FEDERAL C      Secured        1,414.00            NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C      Unsecured      1,414.00         900.32          200.25        200.25        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         800.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           800.00           NA           800.00        800.00      50.97
CITY OF CHICAGO DEPT OF REVENU    Unsecured         224.00        200.00           38.43          38.43       0.00
COMMONWEALTH EDISON               Unsecured         500.00      1,737.02        1,737.02      1,737.02        0.00
DISH NETWORK                      Unsecured         185.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         203.00        909.30          909.30        909.30        0.00
MRSI                              Unsecured         316.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,200.00            NA              NA            0.00       0.00
QVC                               Unsecured          85.00           NA              NA            0.00       0.00
RALPH STRICKLAND                  Priority          550.00           NA              NA            0.00       0.00
RUSH MEDICAL CENTER               Unsecured         135.00           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE     Unsecured          15.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured           0.00           NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC      Unsecured     76,989.00     79,295.00        79,295.00           0.00       0.00
US DEPART OF HUD                  Secured       47,467.00     47,467.90        47,467.90           0.00       0.00
US DEPT OF HUD                    Unsecured     47,467.00            NA              NA            0.00       0.00
WELLS FARGO DEALER SVC INC        Unsecured      5,583.00       5,777.33        5,777.33      5,777.33        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16503         Doc 42      Filed 10/03/18 Entered 10/03/18 07:51:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $47,467.90              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $800.00            $800.00             $50.97
 TOTAL SECURED:                                          $48,267.90            $800.00             $50.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $93,038.88         $13,743.88              $0.00


Disbursements:

         Expenses of Administration                             $4,353.91
         Disbursements to Creditors                            $14,594.85

TOTAL DISBURSEMENTS :                                                                      $18,948.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
